EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of December 08,
2015, is entered into by and between JUBILANT FLAME INTERNATIONAL, LTD., a
Nevada corporation, (the "Company") and PEAK ONE OPPORTUNITY FUND, L.P., a
Delaware limited partnership (the "Buyer").

 

WITNESSETH:

 

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in accordance with and in reliance upon t he exemption from securities
registration afforded, inter alia, by Rule 506 under Regulation D ("Regulation
D") as promulgated by the United States Securities and Exchange Commission (the
"SEC") under the Securities Act of 1933, as amended (the "1933 Act"), and/or
Section 4(2) of the 1933 Act; and

 

WHEREAS, the Buyer wishes to purchase from the Company, and the Company wishes
to sell the Buyer, upon the terms and subject to the conditions of this
Agreement, securities consisting of the Company's Convertible Debentures due
three years from the respective dates of issuance (the "Debentures"), each of
which are in the form of Exhibit A hereto, which will be convertible into shares
of the Company's common stock, par value $0.001 per share (the "Common Stock"),
in the aggregate principal amount of up to Two Hundred Sixty Thousand and 00/100
Dollars ($260,000.00), for an aggregate purchase price of up to Two Hundred
Thirty Five Thousand and 00/100 Dollars ($235,000.00), all upon the terms and
subject to the conditions of this Agreement, the Debentures, and other related
documents;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. DEFINITIONS; AGREEMENT TO PURCHASE.

 

a. Certain Definitions. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:

 

(i) "Affiliate" means, with respect to a specific Person referred to in the
relevant provision, another Person who or which controls or is controlled by or
is under common control with such specified Person.

 

(ii) "Certificates" means certificates representing the Conversion Shares
issuable hereunder, each duly executed on behalf of the Company and issued
hereunder.

 

(iii) "Closing Date" means the date on which one of the three (3) Closings are
held, which are the Signing Closing Date, the Second Closing Date and the Third
Closing Date.

 

(iv) "Collateral" means all assets, now existing or hereafter arising or
acquired by the Company or its Subsidiaries. Section 12(a).

 

 1

 

 

(v) "Commitment Fee" shall have the meaning ascribed to such term in Recitals.

 

(vi) "Common Stock" shall have the meaning ascribed to such term in the
Recitals.






(vii) "Conversion Amount" shall mean the Conversion Amount as defined in the
Debentures, provided, however that for purposes of the foregoing calculation,
the full indebtedness under the Debentures shall be deemed immediately
convertible, notwithstanding the one hundred eighty (180) day waiting period or
4.99% limitation on o wnership set forth in the Debentures.

 

(viii) "Conversion Price" means the Conversion Price as defined in the
Debentures.

 





(ix) "Conversion Shares" means the shares of Common Stock issuable upon
conversion of the Debentures.

 

(x) "DWAC Operational" means that the Common Stock is eligible for clearing
through the Depository Trust Company ("DTC") via the DTC's "DWAC" system and
active and in good standing for DWAC issuance by the Transfer Agent.

 

(xi) "Dollars" or "$" means United States Dollars.

 

(xii) "Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

(xiii) "Investments" means Peak One Investments, LLC, the general partner of the
Buyer.



 



(xiv) "Material Adverse Effect" means a m aterial adverse effect on the
business, operations or condition (financial or otherwise) or results of
operation of the Company and its Subsidiaries taken as a whole, in the
reasonable commercial discretion of the Buyer, irrespective of any finding of
fault, magnitude of liability (or lack of financial liability). Without limiting
the generality of the foregoing, the occurrence of any of the following, in the
reasonable commercial discretion of the Buyer, shall be considered a Material
Adverse Effect: (i) any final money, judgment, writ or warrant of attachment, or
similar process (including an arbitral determination) in excess of Fifty
Thousand Dollars ($50,000) shall be entered or filed against the Company or any
of its Subsidiaries (including, in any event, products liability claims against
the Company or its Subsidiaries), (ii) the suspension or withdrawal of any
governmental authority or permit pertaining to a material amount of the
Company's or any Subsidiary's products or services, (iii) the loss of any
material insurance coverage (including, in any case, comprehensive general
liability coverage, products liability coverage or directors and officers
coverage, in each case in effect at the time of execution and delivery of this
Agreement), (iv) an action by a regulatory agency or governmental body affecting
the Common Stock (including, without limitation, (1) the commencement of any
regulatory investigation of which the Company is aware, the suspension of
trading of the Common Stock by the Financial Industry Regulation Authority
("FINRA"), the SEC, the OTC Bulletin Board ("OTCBB") or the OTC Markets Group,
Inc., the failure of the Common Stock to be DTC eligible or the placing of the
Common Stock on the DTC "chill list" or (2) the engaging in any market
manipulation or other unlawful or improper trading or other activity by any
Affiliate), (v) the Company's independent registered accountants shall resign
under circumstances where a disagreement exists between the Company and its
independent registered accountants, (vi) the Company shall fail to timely file
any disclosure document as required by applicable federal or state securities
laws and regulations or by the rules and regulations of any exchange, trading
market or quotation system to which the Company or the Common Stock is subject,
or (vii) the Chief Executive Officer of the Company or any other key full-time
officer or director of the Company, shall, for any reason (including, without
limitation, termination, resignation, retirement, death or disability) cease to
act on behalf of the Company in the same role and to the same extent as his or
her involvement as of the date of execution and delivery of this Agreement.

 

 2

 

 

(xv) "Person" means any living person or any entity, such as, but not
necessarily limited to, a corporation, partnership or trust.

 

(xvi) "Purchase Price" means the price that the Buyer pays for the Debentures at
each respective Closing, which are the Signing Purchase Price, the Second
Purchase Price and the Third Closing Price, as such terms are defined in
Sections 6(a), 6(b) and 6(c), respectively.

 

(xvii) "Registrable Securities" shall mean the Conversion Shares and, to the
extent applicable, any other shares of capital stock or other securities of the
Company or any successor to the Company that are issued upon exchange of
Conversion Shares.

 

(xviii) "Registration Statement" shall mean a registration statement on Form S-1
(or any successor thereto) filed or contemplated to be filed by the Company with
the SEC under the Securities Act.

 

(xix) "Restricted Stock" shall mean shares of Common Stock which are not freely
trading shares when issued.

 

(xx) "Securities" means the Debentures and the Shares. (xxi) "Shares" means the
Conversion Shares.

 

(xxii) "Second Closing Date" shall have the meaning ascribed to such term in
Section 6(b).



 



(xxiii) "Second Debenture" means the second of the three (3) Debentures, in the
principal amount of One Hundred Thousand and 00/100 Dollars ($100,000.00), which
is issued by the Company to the Buyer on the Second Closing Date.

 

(xxiv) "Signing Closing Date" shall have the meaning ascribed to such term in
Section 6(a).



 

 3

 

 



(xxv) "Signing Debenture" means the first of the three (3) Debentures, in the
principal amount of Sixty Thousand and 00/100 Dollars ($60,000.00), to be issued
by the Company to the Buyer on the Signing Closing Date.

 

(xxvi) "Subsidiary" shall have the meaning ascribed to such term in Section
3(b).


 

(xxvii) "Third Closing Date" shall have the meaning ascribed to such term in
Section 6(c).

 



(xxviii) "Third Debenture" means the third of the three (3) Debentures, in the
principal amount of One Hundred Thousand and 00/100 Dollars ($100,000.00), which
is issued by the Company to the Buyer on the Third Closing Date.

 

(xxix) "Transaction Documents" means, collectively, this Agreement, the
Debentures, the Transfer Agent Instruction Letter, and the other agreements,
documents and instruments contemplated hereby or thereby.

 

(xxx) "Transfer Agent" shall have the meaning ascribed to such term in Section
4(a).

 



(xxxi) "Transfer Agent Instruction Letter" shall have the meaning ascribed to
such term in Section 5(a).

 

b. Purchase and Sale of Debentures.
 

(i) The Buyer agrees to purchase from the Company, and the Company agrees to
sell to the Buyer, the Debentures on the terms and conditions set forth below in
this Agreement and the other Transaction Documents.

 

(ii) Subject to the terms and conditions of this Agreement and the other
Transaction Documents, the Buyer will purchase the Debentures at certain
closings (each, a "Closing") to be held on certain respective Closing Dates.

 

c. Security Interest.

 

(i) In consideration of Buyer's purchase of Debentures pursuant to the terms and
conditions of this Agreement, the Company hereby grants to the Buyer, its
successors and assigns, a continuing, first priority security interest in, and
assignment, transference, mortgage, conveyance, pledge, hypothecation and set
over to the Buyer, its successors and assigns, all of the Company's right, title
and interest in and to the Collateral, whether now owned or hereafter acquired,
and all proceeds (including, without limitation, all insurance proceeds) and
products of any of the Collateral (the "Security Interest"), which Security
Interest shall remain in full force and effect until the principal amount and
accrued interest (if any) under the Debentures has been fully paid, satisfied
and discharged. T he Company shall cooperate in the preparation and/or execution
of such instruments and documents as the Buyer may reasonably request in
connection with the Security Interest.

 

 4

 

 

(ii) At any time upon Buyer's request, the Company shall execute and deliver to
the Buyer any other documents, instruments or certificates requested by the
Buyer for the purpose of properly documenting and perfecting the security
interests of the Buyer in and to the Collateral granted hereunder, including any
additional security agreements, mortgages, control agreements, and financing
statements.

 

2. BUYER'S REPRESENTATIONS, WARRANTIES, ETC.

 

The Buyer represents and warrants to, and covenants and agrees with, the Company
as follows:

 

a. Investment Purpose. Without limiting the Buyer's right to sell the Shares
pursuant to a Registration Statement, Buyer is purchasing the Debentures, and
will be acquiring the Conversion Shares, for its own account for investment only
and not with a view towards the public sale or distribution thereof and not with
a view to or for sale in connection with any distribution thereof.

 

b. Accredited Investor Status. Buyer is (i) an "accredited investor" as that
term is defined in Rule 501 of the General Rules and Regulations under the 1933
Act by reason of Rule 501(a)(3), (ii) experienced in making investments of the
kind described in this Agreement and the related documents, (iii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Securities.

 

c. Subsequent Offers and Sales. All subsequent offers and sales of the
Securities by the Buyer shall be made pursuant to registration of the Shares
under the 1933 A ct or pursuant to an exemption from registration and compliance
with applicable states' securities laws.

 

d. Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Buyer's compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

 

e. Information. Buyer and its advisors have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
the Buyer. Buyer and its advisors have been afforded the opportunity to ask
questions of the Company and have received complete and satisfactory answers to
any such inquiries. Without limiting the generality of the foregoing, Buyer has
also had the opportunity to obtain and to review the Company's Annual Report on
Form 10-K for the fiscal year ended February 28, 2015 and Quarterly Reports on
Form 10-Q for the fiscal quarters ended May 31, 2015 and August 31, 2015
(collectively, the "SEC Documents").

 

 5

 

 

f. Investment Risk. Buyer understands that its investment in the Securities
involves a high degree of risk, including the risk of loss of the Buyer's entire
investment.

 

g. Governmental Review. Buyer understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.

 

h. Organization; Authorization. Buyer is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization. This
Agreement and the other Transaction Documents have been duly and validly
authorized, executed and delivered on behalf of the Buyer and create a valid and
binding agreement of the Buyer enforceable in accordance with its terms, subject
as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors' rights generally.

 

i. Residency. The state in which any offer to purchase shares hereunder was made
to or accepted by Buyer is the state shown as the Buyer's address contained
herein.

 

3. COMPANY REPRESENTATIONS AND WARRANTIES, ETC.
 

The Company represents and warrants to the Buyer that:

 

a. Concerning the Debentures and the Shares. There are no preemptive rights of
any stockholder of the Company to acquire the Debentures or the Shares.

 

b. Organization; Subsidiaries; Reporting Company Status. Attached hereto as
Schedule 3(b) is an organizational chart describing all of the Company's
wholly-owned and majority-owned subsidiaries (the "Subsidiaries") and the
relationships among the Company and such Subsidiaries, including as to each
Subsidiary its jurisdiction of organization and the percentage of ownership held
by the Company, and the parent company of the Subsidiary, including the
percentage of ownership of the Company held by it. The Company and each
Subsidiary is a corporation or other form of businesses entity duly organized,
validly existing and in good standing under the laws its respective jurisdiction
of organization, and each of them has the requisite corporate or other power to
own its properties and to carry on its business as now being conducted. The
Company and each Subsidiary is duly qualified as a foreign corporation or other
entity to do business and is in good standing in each jurisdiction where the
nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. The Common Stock is listed
and traded on t he OTCBQ Market of the OTC Markets Group, Inc. (trading symbol:
JFIL). The Company has received no notice, either oral or written, from FINRA,
the SEC, or any other organization, with respect to the continued eligibility of
the Common Stock for such listing, and the Company has maintained all
requirements for the continuation of such listing.

 

 6

 

 

c. Authorized Shares. Schedule 3(c) sets forth all capital stock and derivative
securities of the Company that are authorized for issuance and that are issued
and outstanding. All issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable. The
Company has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Shares, assuming the prior issuance and
exercise, exchange or conversion, as the case may be, of all derivative
securities authorized, as indicated in Schedule 3(c). T he Shares have been duly
authorized and, when issued upon conversion of, or as interest on, t he
Debentures, the Shares will be duly and validly issued, fully paid and
non-assessable and will not subject the holder thereof to personal liability by
reason of being such holder. At all times, the Company shall keep available and
reserved for issuance to the holders of the Debentures shares of Common Stock
duly authorized for issuance against the Debentures.

 

d. Authorization. This Agreement, the issuance of the Debentures (including
without limitation the incurrence of indebtedness thereunder), the issuance of
the Conversion Shares under the Debentures, the granting of a security interest
in the Collateral and the other transactions contemplated by the Transaction
Documents, have been duly and validly authorized by the Company, and this
Agreement has been duly executed and delivered by the Company. Each of the
Transaction Documents, when executed and delivered by the Company, are and will
be, valid, legal and binding agreements of the Company, enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors' rights generally.

 

e. Non-contravention. The execution and delivery of the Transaction Documents,
the issuance of the Securities and the consummation by the Company of the other
transactions contemplated by this Agreement and the Debentures (including
without limitation the incurrence of indebtedness thereunder and the granting of
the Security Interest) do not and will not conflict with or result in a breach
by the Company of any of the terms or provisions of, or constitute a default
under (i) the articles of incorporation or by-laws of the Company, each as
currently in effect, (ii) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or by which it
or any of its properties or assets are bound, including any listing agreement
for the Common Stock, except as herein set forth or an event which results in
the creation of any lien, charge or encumbrance upon any assets of the Company
or the triggering of any anti-dilution rights, rights of first refusal or first
offer on the part of holders of the Company's securities, (iii) to its
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment, or order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, or (iv) the
Company's listing agreement for its Common Stock (if applicable), except such
conflict, breach or default which would not have a Material Adverse Effect.

 

 7

 

 

f. Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the entering into and performing this Agreement and the other
Transaction Documents (including without limitation the issuance and sale of the
Securities to the Buyer as contemplated by this Agreement) except such
authorizations, approvals and consents that have been obtained, or such
authorizations, approvals and consents, the failure of which to obtain would not
have a Material Adverse Effect.

 

g. SEC Filings; Rule 144 Status. With the exception of the omission in the
Company's Quarterly Report on F orm 10-Q for the period ended August 31, 2015 of
the issuance of 178,571 shares of the Company's common stock to Premier Venture
Partners, LLC, none of the SEC Documents contained, at the time they were filed,
any untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements made therein
in light of the circumstances under which they were made, not misleading. The
Company timely filed all requisite forms, reports and exhibits thereto with the
SEC as required. The Company is not aware of any event occurring on or prior to
the execution and delivery of this Agreement that would require the filing of,
or with respect to which the Company intends to file, a Form 8-K after such
time. The Company satisfies the requirements of Rule 144(i)(2), and the Company
shall continue to satisfy all applicable requirements of Rule 144 (or any
successor thereto) for so long as any Securities are outstanding and not
registered pursuant to an effective registration statement filed with the SEC.

 

h. Absence of Certain Changes. Since August 31, 2015, when viewed from the
perspective of the Company and its Subsidiaries taken as a whole, there has been
no m aterial adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), or results of
operations of the Company and its Subsidiaries (including, without limitation, a
change or development which constitutes, or with the passage of time is
reasonably likely to become, a M aterial Adverse Effect), except as disclosed in
the SEC Documents. Since August 31, 2015, except as provided in the SEC
Documents, the Company has not (i) incurred or become subject to any material
liabilities (absolute or contingent) except liabilities incurred in the ordinary
course of business consistent with past practices; (ii) discharged or satisfied
any material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other tangible assets, or canceled any debts or claims, except
in the ordinary course of business consistent with past practices; (v) suffered
any substantial losses or waived any rights of material value, whether or not in
the ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any changes in employee compensation, except in the
ordinary course of business consistent with past practices; or (vii) experienced
any material problems with labor or management in connection with the terms and
conditions of their employment.

 

 8

 

 

i. Full Disclosure. There is no fact known to the Company (other than general
economic conditions known to the public generally or as disclosed in the SEC
Documents) that has not been disclosed in writing to the Buyer that (i) would
reasonably be expected to have a Material Adverse Effect, (ii) would reasonably
be expected to materially and adversely affect the ability of the Company to
perform its obligations pursuant to the Transaction Documents, or (iii) would
reasonably be expected to materially and adversely affect the value of the
rights granted to the Buyer in the Transaction Documents.

 

j. Absence of Litigation. Except as described in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect or which would adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, any of the Transaction Documents. The Company is
not a party to or subject to the provisions of, any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality which
could reasonably be expected to have a Material Adverse Effect.

 

k. Collateral; Absence of Liens. Schedule 3(k) identifies all material accounts
receivable of the Company and its Subsidiaries as of the date of this Agreement.
T he Company's assets (including but not limited to the Collateral) are not
encumbered by any liens or mortgages except as described in the SEC Documents.

 

l. Absence of Events of Default. No Event of Default (or its equivalent term),
as defined in the respective agreement, indenture, mortgage, deed of trust or
other instrument, to which the Company is a party, and no e vent which, with the
giving of notice or the passage of time or both, would become an Event of
Default (or its equivalent term) (as so defined in such document), has occurred
and is continuing, which would have a Material Adverse Effect.

 

m. No Undisclosed Liabilities or Events. The Company has no l iabilities or
obligations other than those disclosed in the SEC Documents or those incurred in
the ordinary course of the Company's business since August 31, 2015, and which
individually or in the aggregate, do not or would not have a Material Adverse
Effect. No event or circumstances has occurred or exists with respect to the
Company or its properties, business, condition (financial or otherwise), or
results of operations, which, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed. T here are no pr oposals
currently under consideration or currently anticipated to be under consideration
by the Board of Directors or the executive officers of the Company which
proposal would (x) change the articles of incorporation, by-laws or any other
charter document of the Company, each as currently in effect, with or without
shareholder approval, which change would reduce or otherwise adversely affect
the rights and powers of the shareholders of the Common Stock or (y) materially
or substantially change the business, assets or capital of the Company.

 

n. No Integrated Offering. Neither the Company nor any of its affiliates nor any
Person acting on i ts or their behalf has, directly or indirectly, at any time
during the six month period immediately prior to the date of this Agreement made
any offer or sales of any security or solicited any offers to buy any security
under circumstances that would eliminate the availability of the exemption from
registration under Rule 506 of Regulation D in connection with the offer and
sale of the Securities as contemplated hereby.

 

 9

 

 

o. Dilution. The number of Shares issuable upon conversion of the Debentures may
increase substantially in certain circumstances, including, but not necessarily
limited to, the circumstance wherein the market price of the Common Stock
declines prior to the conversion of the Debentures. The Company's executive
officers and directors have studied and fully understand the nature of the
securities being sold hereby and recognize that they have a potential dilutive
effect and further that the conversion of the Debentures and/or sale of the
Conversion Shares may have an adverse effect on the market price of the Common
Stock. T he Board of Directors of the Company has concluded, in its good faith
business judgment that such issuance is in the best interests of the Company.
The Company specifically acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Debentures is binding upon the Company
and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company.

 

p. Regulatory Permits. The Company has all such permits, easements, consents,
licenses, franchises and other governmental and regulatory authorizations from
all appropriate federal, state, local or other public authorities ("Permits") as
are necessary to own and lease its properties and conduct its businesses in all
material respects in the manner described in the SEC Documents and as currently
being conducted. All such Permits are in full force and effect and the Company
has fulfilled and performed all of its material obligations with respect to such
Permits, and no event has occurred that allows, or after notice or lapse of time
would allow, revocation or termination thereof or will result in any other
material impairment of the rights of the holder of any such Permit, subject in
each case to such qualification as may be disclosed in the SEC Documents. S uch
Permits contain no restrictions that would materially impair the ability of the
Company to conduct businesses in the manner consistent with its past practices.
The Company has not received notice or otherwise has knowledge of any proceeding
or action relating to the revocation or modification of any such Permit.

 

q. Hazardous Materials. The Company is in compliance with all applicable
Environmental Laws in all respects except where the failure to comply does not
have and could not reasonably be expected to have a Material Adverse Effect. For
purposes of the foregoing:

 

"Environmental Laws" means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, t he Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other "Superfund" or
"Superlien" law or any other applicable federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, the environment or any
Hazardous Material.

 

"Hazardous Material" means and includes any hazardous, toxic or dangerous waste,
substance or material, the generation, handling, storage, disposal, treatment or
emission of which is subject to any Environmental Law.

 







 10

 

 

r. Independent Public Accountants. The Company's auditor, Cutler & Co., LLC, is
an independent registered public accounting firm with respect to the Company, as
required by the 1933 Act, the Exchange Act and the rules and regulations
promulgated thereunder.

 

s. Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (1)
transactions are executed in accordance with management's general or specific
authorization; (2) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (3) access to assets is
permitted only in accordance with management's general or specific
authorization; and (4) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

s. Brokers. No Person (other than the Buyer and its principals, employees and
agents) is entitled to receive any consideration from the Company or the Buyer
arising from any finder's agreement, brokerage agreement or other agreement to
which the Company is a party, except for Learish Advisory Group, LLC and/or its
affiliates.

 

4. CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 


a. Transfer Restrictions. The parties acknowledge and agree that (1) the
Debentures have not been registered under the provisions of the 1933 A ct and
the Shares have not been registered under the 1933 A ct, and may not be
transferred unless (A) subsequently registered thereunder or (B) the Securities
to be sold or transferred may be sold or transferred pursuant to an exemption
from such registration; (2) any sale of the Securities made in reliance on Rule
144 promulgated under the 1933 Act ("Rule 144") may be made only in accordance
with the terms of Rule 144 a nd further, if Rule 144 i s not applicable, any
resale of such Securities under circumstances in which the seller, or the Person
through whom the sale is made, may be deemed to be an underwriter, as that term
is used in the 1933 Act, may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder, (3) at the
request of the Buyer, the Company shall, from time to time, within two (2)
business days of such request, at the sole cost and expense of the Company,
either (i) deliver to its transfer agent and registrar for the Common Stock (the
"Transfer Agent") a written letter instructing and authorizing the Transfer
Agent to process transfers of the Shares at such time as the Buyer has held the
Securities for the minimum holding period permitted under Rule 144, subject to
the Buyer's providing to the Transfer Agent certain customary representations
contemporaneously with any requested transfer, or (ii) at the Buyer's option or
if the Transfer Agent requires further confirmation of the availability of an
exemption from registration, furnish to the Buyer an opinion of the Company's
counsel in favor of the Buyer (and, at the request of the Buyer, any agent of
the Buyer, including but not limited to the Buyer's broker or clearing firm) and
the Transfer Agent, reasonably satisfactory in form, scope and substance to the
Buyer and the Transfer Agent, to the effect that a contemporaneously requested
transfer of shares does not require registration under the 1933 Act, pursuant to
the 1933 Act, Rule 144 or other regulations promulgated under the 1933 Act and
(4) neither the Company nor any other Person is under any obligation to register
the Securities (other than pursuant to this Agreement) under the 1933 A ct or to
comply with the terms and conditions of any exemption thereunder.

 

 11

 

 

b. Restrictive Legend. The Buyer acknowledges and agrees that the Debentures,
and, until such time as the Shares have been registered under the 1933 A ct as
contemplated hereby and sold in accordance with an effective Registration
Statement, certificates and other instruments representing any of the Securities
shall bear a r estrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of any such Securities):

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN E FFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

c. Piggy-Back Registration Rights. From and after the Signing Closing Date and
until eighteen (18) months after the Signing Closing Date, if the Company
contemplates making an offering of Common Stock (or other equity securities
convertible into or exchangeable for Common Stock) registered for sale under the
Securities Act or proposes to file a Registration Statement covering any of its
securities, the Company will at each such time give prompt written notice to
Investments and Buyer of its intention to do so and of the registration rights
granted under this Agreement. Upon the written request of Investments and/or
Buyer made within thirty (30) days after the receipt of any such notice (which
request shall specify the Registrable Securities intended to be disposed of by
Investments and/or Buyer and the intended method of disposition thereof), the
Company will, at its sole cost and expense, use its best efforts to effect the
registration of all Registrable Securities which the Company has been so
requested to register by Investments and/or Buyer, to the extent requisite to
permit the disposition (in accordance with the intended methods of disposition)
of the Registrable Securities by Investments and/or Buyer, by inclusion of such
Registrable Securities in the Registration Statement which covers the securities
which the Company proposes to register; provided, that if the Company is unable
to register the full amount of Registrable Securities in an "at the market
offering" under SEC rules and regulations due to the high percentage of the
Company's Common Stock the Registrable Securities represents (giving effect to
all other securities being registered in the Registration Statement), then the
Company may reduce, on a pro rata basis, the amount of Registrable Securities
subject to the Registration Statement to a lesser amount which equals the
maximum number of Registrable Securities that the Company is permitted to
register in an "at the market offering"; and provided, further, that if, at any
time after giving written notice of its intention to register any Registrable
Securities and prior to the effective date of the Registration Statement filed
in connection with such registration, the Company shall determine for any reason
either not to register or to delay registration of such Registrable Securities,
the Company may, at its election, give written notice of such determination to
Investments and/or the Buyer and, thereupon, (i) in the case of a determination
not to register, the Company shall be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from its
obligation to pay the expenses of registration in connection therewith), and
(ii) in the case of a determination to delay registering such Registrable
Securities, shall be permitted to delay registering any Registrable Securities,
for the same period as the delay in registering such other securities. If Buyer
shall have transferred all or part of its Registrable Securities, then for
purposes of this Section, the term "Buyer" shall reference Buyer and/or such
transferee(s).

 

 12

 

 

d. Securities Filings. The Company undertakes and agrees to make all necessary
filings (including, without limitation, a Form D) in connection with the sale of
the Securities to the Buyer required under any United States laws and
regulations applicable to the Company (including without limitation state "blue
sky" laws), or by any domestic securities exchange or trading market, and to
provide a copy thereof to the Buyer promptly after such filing.

 

e. Reporting Status; Public Trading Market; DTC Eligibility. So long as the
Buyer and/or Investments beneficially own any Securities, (i) the Company shall
timely file, prior to or on t he date when due, all reports that would be
required to be filed with the SEC pursuant to Section 13 or 15(d) of the
Exchange Act if the Company had securities registered under Section 12(b) or
12(g) of the Exchange Act; (ii) the Company shall not be operated as, or report,
to the SEC or any other Person, that the Company is a "shell company" or
indicate to the contrary to the SEC or any other Person; (iii) the Company shall
take all other action under its control necessary to ensure the availability of
Rule 144 under the 1933 Act for the sale of Shares by the Buyer at the earliest
possible date; and (iv) the Company shall at all times while any Securities are
outstanding maintain its engagement of an independent registered public
accounting firm. E xcept as otherwise set forth in Transaction Documents, the
Company shall take all action under its control necessary to obtain and to
continue the listing and trading of its Common Stock (including, without
limitation, all Registrable Securities) on the OTC Markets, Inc. ("OTCM") at the
mid-tier ("OTCQB") or top-tier ("OTCQX"), and will comply in all material
respects with the Company's reporting, filing and other obligations under the
by-laws or rules of the Financial Industry Regulatory Authority ("FINRA"). If,
so long as the Buyer and/or Investments beneficially own any of the Securities,
the Company receives any written notice from the OTCM, FINRA, or the SEC with
respect to either any alleged deficiency in the Company's compliance with
applicable rules and regulations (including without limitation any comments from
the SEC on any of the Company's documents filed (or the failure to have made any
such filing) under the 1933 Act or the Exchange Act) (each, a "Regulatory
Notice"), then the Company shall promptly, and in any event within two (2)
business days, provide copies of the Regulatory Notice to the Buyer, and shall
promptly, and in any event within five (5) business days of receipt of the
Regulatory Notice (a "Regulatory Response"), respond in writing to the OTCM,
FIRNA and/or SEC (as the case may be), setting forth the Company's explanation
and/or response to the issues raised in the Regulatory Notice, with a view
towards maintaining and/or regaining full compliance with the applicable rules
and regulations of the OTCM, FIRNA and/or SEC and maintaining or regaining good
standing of the Company with the OTCM, FINRA and/or SEC, as the case may be, the
intent being to ensure that the Company maintain its reporting company status
with the SEC and that its Common Stock be and remain available for trading on t
he OTCQB or OTCQX (for the avoidance of doubt, excluding the bottom-tier OTC
Pink (or, "pink sheets"). Further, at all times while any Securities are
outstanding, the Common Stock shall be DWAC Operational, and the Common Stock
shall not be subject to any DTC "chill" designation or similar restriction on
the clearing of the Common Stock through DTC.

 

 13

 

 

f. Use of Proceeds. The Company will use the proceeds from the sale of the
Debentures for working capital purposes only and will be subject to customary
restrictions. Absent the prior written approval of a majority of the principal
amount of the Debentures then outstanding, the Company shall not use any portion
of the proceeds of the sale of the Debentures to (i) repay any indebtedness or
other obligation of the Company incurred prior to the date of this Agreement
outside the normal course of business, (ii) pay any dividends or redemption
amount on any of the Company's equity or equity equivalents, (iii) pay any
amounts, whether on account of debt obligations of the Company or otherwise,
except for compensation, to any officer, director or other related party of the
Company or (iv) pay deferred compensation or any compensation to any of the
directors or officers of the Company in excess of the rate or amount paid or
accrued during the fiscal year ended February 28, 2015 (as base compensation and
excluding any discretionary amounts), other than modest increases consistent
with prior practice that are approved by the Company's Board of Directors.

 

g. Available Shares. Commencing on the date of execution and delivery of this
Agreement, the Company shall have and maintain authorized and reserved for
issuance, free from preemptive rights, that number of shares equal to Seven
Hundred percent (700%) of the number of shares of Common Stock (1) issuable
based upon t he conversion of the then- outstanding Debentures (including
accrued interest thereon) as may be required to satisfy the conversion rights of
the Buyer pursuant to the terms and conditions of the Debenture, provided,
however that for purposes of the foregoing calculation, the full indebtedness
under the Debentures shall be deemed immediately convertible and (2) issuable to
the Buyer on f uture Closing Dates, based upon the lowest closing bid price per
share of the Common Stock on t he date before the most recent Closing Date (as
reported by Bloomberg LP). The Company shall monitor its compliance with the
foregoing requirements on an ongoing basis. If at any time the Company does not
have available an amount of authorized and non-issued Shares required to be
reserved pursuant to this Section, then the Company shall, without notice or
demand by the Buyer, call within thirty (30) days of such occurrence and hold
within sixty (60) days of such occurrence a special meeting of shareholders, for
the sole purpose of increasing the number of shares authorized. Management of
the Company shall recommend to shareholders to vote in favor of increasing the
number of Common Stock authorized at the meeting. Members of the Company's
management shall also vote all of their own shares in favor of increasing the
number of Common Stock authorized at the meeting. If the increase in authorized
shares is approved by the stockholders at the meeting, the Company shall
implement the increase in authorized shares within one (1) business day
following approval at such meeting. A lternatively, to the extent permitted by
applicable law, in lieu of calling and holding a meeting as described above, the
Company may, within thirty (30) days of the date when the Company does not have
available an amount of authorized and non-issued Shares required to be reserved
as described above, procure the written consent of stockholders to increase the
number of shares authorized, and provide the stockholders with notice thereof as
may be required under applicable law (including without limitation Section 14(c)
of the Exchange Act and Regulation 14C thereunder). Upon obtaining stockholder
approval as aforesaid, the Company shall cause the appropriate increase in its
authorized shares of Common Stock within one (1) business day (or as soon
thereafter as permitted by applicable law). Company's failure to comply with
these provisions will be an Event of Default.

 

 14

 

 

h. Reimbursement. If (i) Buyer becomes a p arty defendant in any capacity in any
action or proceeding brought by any stockholder of the Company, in connection
with or as a result of the consummation of the transactions contemplated by the
Transaction Documents, or if the Buyer is impleaded in any such action,
proceeding or investigation by any Person, or (ii) the Buyer, other than by
reason of its gross negligence, willful misconduct or breach of law, becomes a
party defendant in any capacity in any action or proceeding brought by the SEC
against or involving the Company or in connection with or as a result of the
consummation of the transactions contemplated by the Transaction Documents, or
if the Buyer is impleaded in any such action, proceeding or investigation by any
Person, then in any such case, the Company will reimburse the Buyer for its
reasonable legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith. The reimbursement obligations of
the Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any affiliates of the Buyer who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
Persons (if any), as the case may be, of the Buyer and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, the Buyer and any such Affiliate
and any such Person. Except as otherwise set forth in the Transaction Documents,
the Company also agrees that neither any Buyer nor any such Affiliate, partners,
directors, agents, employees or controlling Persons shall have any liability to
the Company or any Person asserting claims on behalf of or in right of the
Company in connection with or as a result of the consummation of the Transaction
Documents except to the extent that any losses, claims, damages, liabilities or
expenses incurred by the Company result from the gross negligence or willful
misconduct of the Buyer or from a breach of the representations, covenants and
conditions contained herein or from a breach of law.

 

i. Intentionally Omitted.

 

j. No Payments to Affiliates or Related Parties. So long as any of the
Debentures remain outstanding if the Debentures are in default, the Company
shall not, absent the prior written consent of the holders of all Debentures
then outstanding, make any payments to any of the Company's or the Subsidiaries'
respective affiliates or related parties, including without limitation payments
or prepayments of principal or interest accrued on any indebtedness or
obligation in favor of affiliates or related parties. Notwithstanding anything
to the contrary contained herein, the provisions of this Section 4(j) shall not
apply to payments to the Subsidiaries, or other businesses in which affiliates
have an interest, made in the ordinary course of business and consistent with
past practice as disclosed in the SEC Documents.

 

 15

 

 

k. Notice of Material Adverse Effect. The Company shall notify the Buyer (and
any subsequent holder of the Debentures), as soon as practicable and in no event
later than three (3) business days of the Company's knowledge of any Material
Adverse Effect on t he Company. F or purposes of the foregoing, "knowledge"
means the earlier of the Company's actual knowledge or the Company's
constructive knowledge upon due inquiry.

 

l. Public Disclosure. Except to the extent required by applicable law, absent
the Buyer's prior written consent, the Company shall not reference the name of
the Buyer in any press release, securities disclosure, business plan, marketing
or funding proposal.

 

5. TRANSFER AGENT INSTRUCTIONS.

 

a. Transfer Agent Instruction Letter. The Company shall at all times while any
Debentures are outstanding engage a Transfer Agent. As of the date of this
Agreement, the Transfer Agent is Island Stock Transfer. On or before the Signing
Closing Date and each subsequent Closing Date, the Company will irrevocably
instruct its Transfer Agent in writing using the letter substantially in the
form of Exhibit B annexed hereto, executed by the Company, the Buyer, and the
Transfer Agent on e ach Closing Date (the "Transfer Agent Instruction Letter"),
to (i) reserve that number of shares of Common Stock as is required under
Section 4(g) hereof, and (ii) issue Common Stock from time to time upon
conversion of the Debentures in such amounts as specified from time to time by
the Company to the Transfer Agent, bearing the restrictive legend specified in
Section 4(b) of this Agreement prior to registration of the Shares under the
1933 Act, registered in the name of the Buyer or its permitted assigns and in
such denominations to be specified by the Buyer in connection with each
conversion of the Debentures. T he Transfer Agent shall not be restricted from
issuing shares from only the allotment reserved for the Conversion Amount (as
defined in the Debentures), but instead may, to the extent necessary to satisfy
the amount of shares issuable upon conversion, issue shares above and beyond the
amount reserved on a ccount of the Conversion Amount, without any additional
instructions or authorization from the Company, and the Company shall not
provide the Transfer Agent with any instructions or documentation contrary to
the foregoing. The Company shall continuously monitor its compliance with the
share reservation requirements and, if and to the extent necessary to increase
the number of reserved shares to remain and be at least Seven Hundred percent
(700%) of the Conversion Amount to account for any decrease in the market price
of the Common Stock, the Company shall immediately (and in any event within two
(2) business days) notify the Transfer Agent in writing of the reservation of
such additional shares, provided that in the event that the number of shares
reserved for conversion of the Debentures is less than Seven Hundred percent
(700%) of the Conversion Amount, the Buyer may also directly instruct the
Transfer Agent to increase the reserved shares as necessary to satisfy the
minimum reserved share requirement, and the Transfer Agent shall act
accordingly, provided, further, that the Company shall within two (2) business
days provide any written confirmation, assent or documentation thereof as the
Transfer Agent may request to act upon a share increase instruction delivered by
the Buyer. The Company shall provide the Buyer with a copy of all written
instructions to the Company's Transfer Agent with respect to the reservation of
shares simultaneously with the issuance of such instructions to the Transfer
Agent. T he Company covenants that no instruction other than such instructions
referred to in this Section 5 and stop transfer instructions to give effect to
Section 4(a) hereof prior to registration and sale of the Conversion Shares
under the 1933 Act will be given by the Company to the Transfer Agent and that
the Conversion Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and
applicable law. If the Buyer provides the Company and/or the Transfer Agent with
an opinion of counsel reasonably satisfactory to the Company that registration
of a resale by the Buyer of any of the Securities in accordance with clause
(1)(B) of Section 4(a) of this Agreement is not required under the 1933 Act, the
Company shall (except as provided in clause (2) of Section 4(a) of this
Agreement) permit the de-legending or transfer of the Securities and, in the
case of the Conversion Shares, instruct the Company's Transfer Agent to issue
one or more certificates for Common Stock without legend in such name and in
such denominations as specified by the Buyer.

 

 16

 

 

b. Conversion. (i) The Company will permit the Buyer to exercise the right to
convert the Debentures by faxing, emailing or delivering overnight an executed
and completed Notice of Conversion to the Company and/or the Transfer Agent. If
so requested by the Buyer or the Transfer Agent, the Company will within one (1)
business day respond with its endorsement so as to confirm the outstanding
principal amount of any Debenture submitted for conversion or shall reconcile
any difference with the Buyer promptly after receiving such Notice of
Conversion.

 

(ii) The term "Conversion Date" means, with respect to any conversion elected by
the holder of the Debentures, the date specified in the Notice of Conversion,
provided the copy of the Notice of Conversion is given either via mail or
facsimile to or otherwise delivered to the Transfer Agent and/or the Company in
accordance with the provisions hereof so that it is received by the Transfer
Agent and/or the Company on or before such specified date.

 

(iii) The Company will transmit (or will cause the Transfer Agent to transmit)
the certificates representing the Conversion Shares issuable upon c onversion of
any Debentures (together, unless otherwise instructed by the Buyer, with
Debentures not being so converted) to the Buyer at the address specified in the
Notice of Conversion (which may be the Buyer's address for notices as
contemplated by Section 10 he reof or a different address) via express courier,
by electronic transfer or otherwise, within two (2) business days (the "Delivery
Date") after (A) the business day on w hich the Company has received the Notice
of Conversion (by facsimile or other delivery) or (B) the date on w hich payment
of interest and principal on t he Debentures, which the Company has elected to
pay by the issuance of Common Stock, as contemplated by the Debentures, was due,
as the case may be.

 

c. Failure to Timely Issue Conversion Shares. The Company's failure to issue and
deliver Conversion Shares to the Buyer (in either certificated form or
electronically via DWAC) on or before the Delivery Date shall be considered an
Event of Default (as defined in the Debentures), which shall entitle the Buyer
to certain remedies set forth in the Debentures and provided by applicable law.
The Company acknowledges that its failure to timely honor a Notice of Conversion
(or the occurrence of any other Event of Default) shall cause definable
financial hardship on t he Buyer(s) and that the remedies set forth in the
Debentures are reasonable and appropriate.

 

 17

 

 



d. Duties of Company; Authorization. The Company shall inform the Transfer Agent
of the reservation of shares contemplated by Section 4(g) and this Section 5, a
nd shall keep current in its payment obligations to the Transfer Agent such that
the Transfer Agent will continue to process share transfers and the initial
issuance of shares of Common Stock upon the conversion of Debentures. The
Company hereby authorizes and agrees to authorize the Transfer Agent to
correspond and otherwise communicate with the Buyer or their representatives in
connection with the foregoing and other matters related to the Common Stock. F
urther, the Company hereby authorizes the Buyer or its representative to provide
instructions to the Transfer Agent that are consistent with the foregoing and
instructs the Transfer Agent to honor any such instructions. Should the Company
fail for any reason to keep current in its payment obligations to the Transfer
Agent, the Buyer and/or Investments may pay such amounts as are necessary to
compensate the Transfer Agent for performing its duties with respect to share
reservation, issuance of Conversion Shares and/or de-legending certificates
representing Restricted Stock, and all amounts so paid shall be promptly
reimbursed by the Company. If not so reimbursed within thirty (30) days, such
amounts shall, at the option of the Buyer and without prior notice to or consent
of the Company, be added to the principal amount due under the Debenture(s) held
by the Buyer, whereupon interest will begin to accrue on s uch amounts at the
rate specified in the Debentures.

 

e. Effect of Bankruptcy. The Buyer shall be entitled to exercise its conversion
privilege with respect to the Debentures notwithstanding the commencement of any
case under 11 U.S.C. §101 et seq. (the "Bankruptcy Code"). In the event the
Company is a debtor under the Bankruptcy Code, the Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
i n respect of the Buyer's conversion privilege. T he Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of the Debentures. The Company agrees, without
cost or expense to the Buyer, to take or to consent to any and all action
necessary to effectuate relief under 11 U.S.C. §362.

 

6. CLOSINGS.

 

a. Signing Closing. Promptly upon t he execution and delivery of this Agreement,
the Signing Debenture, and all conditions in Sections 7 a nd 8 he rein are met
(the "Signing Closing Date"), (A) the Company shall deliver to the Buyer the
following: (i) the Signing Debenture; (ii) the Transfer Agent Instruction
Letter; (iii) duly executed counterparts of the Transaction Documents; and (iv)
an officer's certificate of the Company confirming the accuracy of the Company's
representations and warranties contained herein, and (B) the Buyer shall deliver
to the Company the following: (i) Fifty Five Thousand and 00/100 Dollars
($55,000.00) (the "Signing Purchase Price") and (ii) duly executed counterparts
of the Transaction Documents (as applicable). The Company shall immediately pay
the fees due under Section 12 of this Agreement upon r eceipt of the Signing
Purchase Price if Buyer does not withhold such amounts from the Signing Purchase
Price pursuant to Section 12.

 

 18

 

 

b. Second Closing. At any time sixty one (61) to ninety (90) days following the
Signing Closing Date, subject to the mutual agreement of the Buyer and the
Company, for the "Second Closing Date" and subject to satisfaction of the
conditions set forth in Sections 7 and 8, (A) the Company shall deliver to the
Buyer the following: (i) the Second Debenture; (ii) an amendment to the Transfer
Agent Instruction Letter instructing the Transfer Agent to reserve that number
of shares of Common Stock as is required under Section 4(g) hereof, if
necessary; and (iii) an officer's certificate of the Company confirming, as of
the Second Closing Date, the accuracy of the Company's representations and
warranties contained herein and updating Schedules 3(b), 3(c) and 3(k) as of the
Second Closing Date, and (B) the Buyer shall deliver to the Company the
following: Ninety Thousand Hundred and 00/100 Dollars ($90,000.00) (the "Second
Purchase Price").

 

c. Third Closing. At any time sixty one (61) to ninety (90) days following the
Second Closing Date, subject to the mutual agreement of the Buyer and the
Company, for the "Third Closing Date" and subject to satisfaction of the
conditions set forth in Sections 7 and 8, (A) the Company shall deliver to the
Buyer the following: (i) the Third Debenture; (ii) an amendment to the Transfer
Agent Instruction Letter instructing the Transfer Agent to reserve that number
of shares of Common Stock as is required under Section 4(g) hereof, if
necessary; and (iii) an officer's certificate of the Company confirming, as of
the Third Closing Date, the accuracy of the Company's representations and
warranties contained herein and updating Schedules 3(b), 3(c) and 3(k) as of the
Third Closing Date, and (B) the Buyer shall deliver to the Company the
following: Ninety Thousand and 00/100 Dollars ($90,000.00) (the "Third Purchase
Price").

 

d. Location and Time of Closings. Each Closing shall be deemed to occur on the
related Closing Date at the office of the Buyer's counsel and shall take place
no later than 5:00 P.M., New York time, on s uch day or such other time as is
mutually agreed upon by the Company and the Buyer.

 

7. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 

The Company's obligation to sell the Debentures to the Buyer pursuant to this
Agreement on each Closing Date is conditioned upon:

 

a. Purchase Price. Delivery to the Company of good funds as payment in full of
the Purchase Price for the Debentures at each Closing in accordance with this
Agreement;

 

b. Representations and Warranties; Covenants. The accuracy on the Closing Date
of the representations and warranties of the Buyer contained in this Agreement,
each as if made on such date, and the performance by the Buyer on or before such
date of all covenants and agreements of the Buyer required to be performed on or
before such date; and

 

c. Laws and Regulations; Consents and Approvals. There shall not be in effect
any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained.

 



 19

 



 



8. CONDITIONS TO THE BUYER'S OBLIGATION TO PURCHASE.




 

The Buyer's obligation to purchase the Debentures at each Closing is conditioned
upon:

 

a. Transaction Documents. The execution and delivery of this Agreement by the
Company;

 



b. Debenture(s). Delivery by the Company to the Buyer of the Debentures to be
purchased in accordance with this Agreement;

 

c. Section 4(2) Exemption. The Debentures and the Conversion Shares shall be
exempt from registration under the Securities Act of 1933 (as amended), pursuant
to Section 4(2) thereof;

 

d. DWAC Status. The Common Stock shall be DWAC Operational;

 

e. Representations and Warranties; Covenants. The accuracy in all material
respects on the Closing Date of the representations and warranties of the
Company contained in this Agreement, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;

 

f. Good-faith Opinion. It should be Buyer's reasonable belief that (i) no Event
of Default under the terms of any outstanding indebtedness of the Company will
have occurred or would likely occur with the passage of time and (ii) no
material adverse change in the financial condition or business operations of the
Company will have occurred;

 

g. Legal Proceedings. There shall be no litigation, criminal or civil,
regulatory impairment or other legal and/or administrative proceedings
challenging or seeking to limit the Company's ability to issue the Securities or
the Common Stock;

 

h. Perfection of Lien on Collateral. Company shall have duly authorized,
executed and delivered any other related documentation necessary or advisable to
perfect the lien on the Collateral in the state of Nevada or any other
jurisdiction determined by the Buyer, including, but not limited to, such UCC-1
Financing Statements filings and any and all documents necessary to complete any
filings which the Buyer shall require in connection with this Agreement;

 

i. Corporate Resolutions. Delivery by the Company to the Buyer a copy of
resolutions of the Company's board of directors, approving and authorizing the
execution, delivery and performance of the Transaction Documents and the
transactions contemplated thereby in the form attached hereto as Exhibit C;

 

j. Officer's Certificate. Delivery by the Company to the Buyer of a certificate
of the Chief Executive Officer of the Company in the form attached hereto as
Exhibit D;

 

 20

 

 

k. Search Results. Delivery by the Company to the Buyer of copies of UCC search
reports, issued by the Secretary of State of the state of incorporation of the
Company and each Subsidiary, dated such a d ate as is reasonably acceptable to
Buyer, listing all effective financing statements which name the Company or
Subsidiary (as applicable), under its present name and any previous names, as
debtor, together with copies of such financing statements;

 

l. Certificate of Good Standing. Delivery by the Company to the Buyer of a copy
of a certificate of good standing with respect to the Company, issued by the
Secretary of State of the state of incorporation of the Company, dated such a
date as is reasonably acceptable to Buyer, evidencing the good standing thereof;

 

m. Laws and Regulations; Consents and Approvals. There shall not be in effect
any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained; and

 

n. Adverse Changes. From and after the date hereof to and including each Closing
Date, (i) the trading of the Common Stock shall not have been suspended by the
SEC, FINRA, or any other governmental or self-regulatory organization, and
trading in securities generally on O TCM shall not have been suspended or
limited, nor shall minimum prices been established for securities traded on the
OTCM; (ii) there shall not have occurred any outbreak or escalation of
hostilities involving the United States or any material adverse change in any
financial market that in either case in the reasonable judgment of the Buyer
makes it impracticable or inadvisable to purchase the Debentures.

 

9. GOVERNING LAW; MISCELLANEOUS.


 

a. MANDATORY FORUM SELECTION. ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF
OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN MIAMI-DADE COUNTY, FLORIDA. THIS
PROVISION IS INTENDED TO BE A "MANDATORY" FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENTLY WITH FLORIDA LAW.

 

b. Governing Law. Except in the case of the Mandatory Forum Selection clause
above, this Agreement shall be delivered and accepted in and shall be deemed to
be contracts made under and governed by the internal laws of the State of
Nevada, and for all purposes shall be construed in accordance with the laws of
the State of Nevada, without giving effect to the choice of law provisions. T o
the extent determined by the applicable court described above, the Company shall
reimburse the Buyer for any reasonable legal fees and disbursements incurred by
the Buyer in enforcement of or protection of any of its rights under any of the
Transaction Documents.

 

 21

 

 

c. Waivers. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

d. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto.

 

e. Construction. All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.

 

f. Facsimiles; E-mails. A facsimile or email transmission of this signed
Agreement or a Notice of Conversion under the Debentures shall be legal and
binding on all parties hereto. Such electronic signatures shall be the
equivalent of original signatures.

 

g. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original.

 

h. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

i. Enforceability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

 

j. Amendment. This Agreement may be amended only by the written consent of a
majority in interest of the holders of the Debentures and an instrument in
writing signed by the Company.

 

k. Entire Agreement. This Agreement, together with the other Transaction
Documents, supersedes all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.

 

l. No Strict Construction. This Agreement shall be construed as if both Parties
had equal say in its drafting, and thus shall not be construed against the
drafter.

 

m. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

 22

 

 

10. NOTICES.
 

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be deemed effectively given on the
earliest of:

 



a. the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,

 

b. the seventh business day after deposit, postage prepaid, in the United States

 

Postal Service by registered or certified mail, or

 

c. the third business day after mailing by next-day express courier, with
delivery costs and fees prepaid, in each case, addressed to each of the other
parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by ten (10) days' advance written notice
similarly given to each of the other parties hereto):

 



COMPANY:

Jubilant Flame International, Ltd.

2293 Hong Qiao Rd. Shanghai China 200336

Attention: Robert Ireland, Secretary and Treasurer

Email: robi@virtualwave.com

 

 

 

With copies to (which shall not constitute notice):

 

 

 

Befumo & Schaeffer, PLLC

16217 Shadow Drive

Culpeper, VA 22701

Attn: Andrew J. Befumo, Esq.

Email: andrew@befumolaw.com

BUYER:

Peak One Opportunity Fund, L.P.

333 South Hibiscus Drive

Miami Beach, FL 33139

Attention: Jason Goldstein

Email: jgoldstein@peakoneinvestments.com

 

 

 

With copies to (which shall not constitute notice):

 

Zabatta Group, LLP

91 Central Park West, Suite 1H New York, NY 10023

Attention: Patrick G. Zabatta, Esq. Email: pzabatta@gmail.com

 

 23

 

 



11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company's representations
and warranties herein shall survive for so long as any Debentures are
outstanding, and shall inure to the benefit of the Buyer, its successors and
assigns.

 

12. FEES; EXPENSES.

 

a. Commitment Fee. The Company shall pay to Investments a non-accountable fee
(the "Commitment Fee") of Two Thousand Five Hundred and 00/100 Dollars
($2,500.00) to cover the expenses and analysis performed in connection with the
analysis of the Company and the propriety of the Buyer's making the contemplated
investment. The Commitment Fee shall be paid on the Signing Closing Date
immediately upon receipt of the Signing Purchase Price if Buyer does not
withhold such amounts from the Signing Purchase Price pursuant to Section 12.
(c).

 

b. Legal Fees. The Company shall pay the legal fees of the Buyer's counsel (the
"Legal Fees") in the amount of Two Thousand Five Hundred and 00/100 Dollars
($2,500.00). The foregoing legal fees shall be paid on the Signing Closing Date
immediately upon receipt of the Signing Purchase Price if Buyer does not
withhold such amounts from the Signing Purchase Price pursuant to Section 12.
(c). The Company further agrees to pay in full the reasonable legal fees of the
Buyer's counsel incurred after the Signing Closing Date incurred in connection
with the Transaction Documents (including enforcement of the Company's
obligations or the exercise of the Buyer's remedies thereunder).

 

c. Disbursements. In furtherance of the foregoing, the Company hereby authorizes
the Buyer to deduct the cash portion of the Commitment Fee and the Legal Fees
from the Signing Purchase Price and transmit same to the respective payee. T he
Company shall pay disbursements of the Buyer's legal counsel and legal fees
incurred after the Signing Closing Date (within ten (10) days of invoice
therefor (if applicable).

 

[Signature Page Follows]

 

 24

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer and the
Company as of the date first set forth above.

  



 

COMPANY:

 

 

 

 

 

JUBILANT FLAME INTERNATIONAL, LTD.

    By:/s/ Robert Ireland

 

 

Name:

Robert Ireland

 

 

Title:

Secretary and Treasurer

 



 



 

BUYER:

 

 

 

 

 

PEAK ONE OPPORTUNITY FUND, L.P.

    

 

By:

Peak One Investments, LLC, General Partner

 

 

 

 

 

By:/s/ Jason Goldstein

 

 

Name:

Jason Goldstein

 

 

Title:

Managing Member

 



 

[Signature Page to Securities Purchase Agreement]

 

 

25

--------------------------------------------------------------------------------